NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0765-14T2

IN THE MATTER OF BOARD OF FIRE
COMMISSIONERS, FIRE DISTRICT NO.       APPROVED FOR PUBLICATION
1, MONROE TOWNSHIP and MONROE              December 8, 2015
TOWNSHIP PROFESSIONAL FIREFIGHTERS
ASSOCIATION, INTERNATIONAL                APPELLATE DIVISION
ASSOCIATION OF FIREFIGHTERS,
LOCAL 3170.
_________________________________________

          Argued October 26, 2015 – Decided December 8, 2015

          Before Judges Lihotz, Fasciale and Nugent.

          On   appeal   from  the     Public   Employment
          Relations Commission.

          Jonathan F. Cohen argued the cause for
          appellant Board of Fire Commissioners, Fire
          District No. 1, Monroe Township (Apruzzese,
          McDermott, Mastro & Murphy, P.C., attorneys;
          James L. Plosia, Jr., of counsel and on the
          brief; Mr. Cohen, on the brief).

          Daniel J. Zirrith argued the cause for
          respondent   Monroe   Township   Professional
          Firefighters    Association,    International
          Association of Firefighters, Local 3170 (Law
          Offices   of  Daniel   J.  Zirrith,   L.L.C.,
          attorneys; Mr. Zirrith, of counsel and on
          the brief).

          Frank C. Kanther, Deputy General Counsel,
          argued the cause for respondent New Jersey
          Public Employment Relations Commission (Don
          Horowitz, Acting General Counsel, attorney;
          Mr. Horowitz, on the statement in lieu of
          brief).
       The opinion of the court was delivered by

FASCIALE, J.A.D.

       Monroe Township (the Township) Board of Fire Commissioners,

District No. 1 (the Board), appeals from a September 18, 2014

final    agency        decision      by    the     Public   Employment   Relations

Commission (PERC) sustaining unfair practice charges filed by

the     Monroe    Township        Professional        Firefighters     Association,

International          Association    of       Firefighters,   Local   3170    (Local

3170), alleging that the Board violated the New Jersey Employer-

Employee Relations Act (the Act), N.J.S.A. 34:13A-1 to -43.

       Local 3170 argued the Board retaliated by firing full-time

firefighters in District No. 1, after it lodged the unfair labor

practice charges.            The Board maintained the discontinuation of

full-time firefighters in favor of using volunteers was designed

to save taxpayer money for the Township.                        Applying the dual

motivation test set forth by our Supreme Court in In re Township

of Bridgewater, 95 N.J. 235 (1984), PERC upheld the findings of

a hearing examiner, who determined that anti-union animus was a

substantial       or    motivating        factor   for   the   termination.        PERC

rejected as pretextual the Board's assertion that it fired the

firefighters as a cost saving measure.

       On appeal, the Board again asserts its managerial action

fell     within        its   right        to    assure   fiscal    responsibility.




                                               2                              A-0765-14T2
Accordingly, the Board contends PERC had no authority to review

the matter, and even if it did, it overstepped its remedial

authority.

       We affirm PERC's determination and conclude PERC did not

overstep its remedial authority by requiring the Board to offer

to   reinstate   the    terminated      employees         with   substantially          the

same   work   hours,    responsibilities,           and    benefits.          We    hold,

however, that a public employer retains its rights under the Act

after it reinstates an aggrieved employee "to discharge a worker

for a legitimate business reason, unrelated to the employee's

union activities."          Twp. of Bridgewater, supra, 95 N.J. at 237.

The reinstatement of an aggrieved employee, therefore, does not

forever preclude the public employer from making legitimate and

non-retaliatory employment decisions.

                                        I.

       The    Act      authorizes       municipalities           to    create           fire

districts,    each     to    be   run   by   a   five-member          board    of       fire

commissioners.       There are three fire districts in the Township.

The Board is the public employer for Fire District No. 1.                           Local

3170    represents     all    Township       paid    firefighters        and       is     an

employee labor organization within the meaning of the Act.

       By 1999, the Board had hired three full-time firefighters

in District No. 1: Michael Mangeri, David Shapter, and Joseph




                                         3                                     A-0765-14T2
Calella.        In 2007, the Board added a per diem firefighter to

comply with a regulation requiring that four firefighters battle

certain fires.          Calella later resigned due to a disability, and

the Board replaced him with a per diem firefighter rather than a

full-time, permanent career firefighter.                     Thereafter, the paid

firefighting          force    in   District    No.     1     consisted       of    four

firefighters: two full-time and two per diem.                          The per diem

firefighters were not members of Local 3170.

      In March 2008, James Grande, the president of Local 3170,

attended    a    Board     meeting    and   requested        that    the    Board   fill

Calella's vacant full-time firefighter paid position.                         Although

Commissioner          Joseph   Leatherwood      stated       the     Board    was    not

interested       in    filling      the   vacancy     with     a    third    full-time

firefighter, President Grande pursued the request by engaging in

informal discussions with various Board members on the subject.

In   June   2008,      Board    Chairman    Charles    DiPierro        and   Volunteer

Chief Lonnie Pipero met with Grande, Mangeri, and Shapter and

informed them that the Board had deliberated on the matter and

had decided that it would not fill the vacant position.

      Local 3170 retained counsel, who wrote a letter to the

Board advising it to cease from violating the Act and the Open

Public Meetings Act, N.J.S.A. 47:1A-1 to -13.                       Counsel requested




                                            4                                  A-0765-14T2
that the Board deal exclusively with Local 3170 as to filling

the full-time paid vacancy.           Chairman DiPierro responded:

             The Board did not appreciate receiving [the]
             letter [from Local 3170's attorney] and that
             it was looking into the possibility of
             eliminating the career [firefighting] staff.

He   also   said   that     any   future       actions   taken     by    the   union's

attorney would not help getting the third firefighter position

filled.

      In    July   2008,    Local    3170's      counsel    wrote       to   the   Board

expressing     a   desire    to     negotiate     rather    than     litigate,       but

cautioned that Local 3170 might be left with no alternative

other than filing unfair practice charges under the Act.                             The

Board did not respond.

      On    October   13,    2008,    Local     3170's     counsel      sent   another

letter reiterating its position.                 The Board, through counsel,

arranged a meeting with Local 3170 members.                  The Board's counsel

and Commissioners DiPierro and Perry attended on behalf of the

Board and agreed to hire a third firefighter.                       The Board also

invited Local 3170 members to attend the next Board meeting on

November 19, 2008.          The Board's counsel and DiPierro did not

attend that meeting, at which Commissioner Robert LeBrun stated

that the Board "had no intention of hiring a third permanent

firefighter[,]" and that Local 3170 could "[g]o ahead and sue

us, do what you have to do."



                                           5                                   A-0765-14T2
      On    November     20,    2008,     Shapter          talked    to    DiPierro,      who

advised that "the [Board] w[as] considering getting rid of all

of the paid career staff so that they were not going to add a

third career firefighter."               On December 5, 2008, DiPierro also

stated     if    the   union    president          and     attorney       "[k]eep   pushing

issues with the hiring of the third man, the Board is thinking

of pushing the union out of the station up to the other end of

town."      On December 28, 2008, without any explanation by the

Board, Mangeri learned that another individual would be assuming

his payroll functions.

      On January 13, 2009, counsel for Local 3170 informed the

Board that unless the parties resolved their dispute, it would

file "an unfair practice charge and grievance alleging that the

Board has violated the Act and the parties' agreement by filling

bargaining unit positions with part[-]time[,] non-unit members

and   threatening       unit        members     for       their   exercise     of     rights

guaranteed under the Act . . . ."

      On February 19, 2009, the Board continued threatening the

future     of    the   paid    firefighting          staff.         For    example,    while

Shapter,        DiPierro,     and    a   per       diem    firefighter       were   at    the

firehouse,        another     volunteer        firefighter        commented     that      the

television set was taken away and that "they got rid of the mail

. . . ."         DiPierro stated "there[ are] going to be a lot more




                                               6                                    A-0765-14T2
changes and this is the beginning of the end."                  The comment was

corroborated by the per diem firefighter.

      On    March   23,   2009,   Local      3170   charged     the    Board   with

violating     sections    5.4a(1),    (3),    and   (5)   of    the    Act,    which

provide in pertinent part:

                  a.      Public          employers,   their
             representatives or        agents are prohibited
             from:

                  (1) Interfering with, restraining or
             coercing employees in the exercise of the
             rights guaranteed to them by this act.

                    . . . .

                  (3) Discriminating in regard to hire or
             tenure   of  employment   or   any  term  or
             condition of employment to encourage or
             discourage employees in the exercise of the
             rights guaranteed to them by this act.

                    . . . .

                  (5) Refusing to negotiate in good faith
             with a majority representative of employees
             in an appropriate unit concerning terms and
             conditions of employment of employees in
             that unit, or refusing to process grievances
             presented by the majority representative.

Local 3170 specifically alleged that the Board violated the Act

"by     unilaterally      assigning   bargaining       unit     work     to    non-

bargaining employees and retaliating against Local 3170 through

threats and intimidation."        Local 3170 further asserted that the

Board      "took    retaliatory   action       toward[s]       Local    3170    and




                                       7                                  A-0765-14T2
threatened        to     dissolve        the    paid    career       staff    if     Local   3170

continued to assert its rights under the Act."

       On    May       8,    2009,       for    the     first    time        since    full-time

firefighters were hired, the weekday paid-firefighter shift was

covered by volunteer firefighters.                        On May 22, 2009, DiPierro

stated      to    Shapter         that    "your       union    and    career       [staff]    are

putting up a wall between the [Board]."                               DiPierro continued,

stating "[t]his is not good for your future here . . . you know

that your contract is up December 31, [2009] and that might be

it."        A per diem firefighter corroborated that DiPierro made

these statements "in a threatening and demeaning tone."

       At this time, Mangeri was working light duty because of an

injury.      On May 29, 2009, the day after the Board and Local 3170

members attended an exploratory conference held by PERC, the

Board       eliminated        Mangeri's           light-duty         eligibility        status,

indicating that he could return to work after he was cleared by

the Board's health care provider.                        On June 17, 2009, the Board

passed a resolution repealing the Township's light-duty policy.

       On December 16, 2009, before a regularly scheduled Board

meeting,         Volunteer        Deputy       Fire    Chief     Scott       Kivet    overheard

Commissioner        Vincent        Dilieto       and    Chief    Pipero       discussing      the

termination         of      the    paid        firefighting      staff.            Commissioner

Dilieto suggested "it might be done tonight" and Chief Pipero




                                                  8                                     A-0765-14T2
told Kivet "nothing [would] stop it."                Dissolution of the paid

firefighting     staff,      however,   was    not   discussed     at     the   Board

meeting.

       On December 29, 2009, the parties met to negotiate a new

firefighting services contract.               Local 3170 made its proposals,

which DiPierro and Commissioner Michael Costello advised would

be   presented    to   the    Board.     On     January    14,    2010,    DiPierro

requested that Mangeri bring the 2009 firehouse logbook to the

Board meeting scheduled for January 20, 2010.                 Three days later,

he also directed Mangeri to "forward all programs and passwords

on all [firehouse] computers to the Board."

       On January 20, 2010, the Board approved District No. 1's

2010   budget.     The    Board   stated       during   the   meeting     that    "no

reduction in force [was] reflected in the budget and . . . money

to compensate the career firefighters and per diem firefighters

was included in the 2010 budget."               DiPierro reassured those in

attendance that "money for paid staff was in the budget" and it

was "the Board's intention . . . to provide fire protection with

career   staff,    volunteers[,]        and    mutual     aid."     Commissioner

LeBrun also spoke, noting there was nothing "on the agenda to

dissolve the career staff."

       The next day, DiPierro contacted Mangeri and Shapter and

instructed them to keep a more detailed logbook.                  On February 1,




                                        9                                   A-0765-14T2
2010,    Mangeri   contacted   DiPierro    and    Costello    to    schedule     a

second    contract   negotiation    session.       The   parties      never   met

again to discuss a successor agreement.

       The Board held its next scheduled meeting on February 17,

2010.    Two days prior, it posted a notice informing the public

the Board would "consider personnel matters" at the meeting and

that "[o]fficial action may be taken . . . ."                At the meeting,

the Board passed a resolution (4-0) dissolving the full-time

paid    firefighting   staff   in   District     No.   1.1    The   resolution

stated, in pertinent part:

                  WHEREAS; the Board has determined . . .
             the costs of maintaining full-time paid
             firefighters    to   supplement   the   fire
             protection services provided by [District
             No. 1's] highly[-]skilled and dedicated
             volunteer firefighters exceed the benefits
             derived and is economically burdensome and
             unwarranted   in   these  times   of  severe
             economic hardship and distress; and

                  WHEREAS; Termination of the full[-]time
             paid staff will result in substantial cost
             savings to [District No. 1] and will enable
             [District No. 1] to reduce its budget and
             thereby result in a lower fire district tax
             rate.

On   March   16,   2010,   Local    3170   amended     its   unfair    practice

charge, providing "specific examples of retaliatory acts by the

Board and alleging . . . the retaliation intensified since the


1
     Commissioner Perry abstained from voting.



                                      10                                A-0765-14T2
filing of the [original] charge, culminating in the termination

of the full[-]time firefighting career staff."

       The Board denied the charges, maintaining that it acted

within its discretion to dissolve the paid fire department.                            The

Board contended that it did so as a cost saving measure, rather

than     in   retaliation      for    Local      3170's    undisputed           protected

activity.

       The hearing examiner, who conducted hearings on seventeen

days over twenty-three months, issued a comprehensive seventy-

nine page opinion, and concluded that the Board violated the

Act.

       Regarding violations of N.J.S.A. 34:13A-5.4(a)(1) and (5),

the    hearing      examiner    concluded        that     the     Board    failed        to

negotiate     in    good    faith    to   fill   the     third,    full-time,         paid

firefighting        position.         The      hearing     examiner        found       the

firefighters'       interests       "in   preserving      the     weekday,       daytime

firefighting       duties    for     themselves,"       outweighed        the    Board's

motive "to operate the paid shift at a reduced cost," without

reorganizing or changing the way it delivered fire services to

District No. 1 during the day.                 Citing City of Jersey City v.

Jersey    City     Police   Officers      Benevolent      Association,          154   N.J.

555, 580-81 (1998), the hearing examiner concluded this activity

was "mandatorily negotiable" and could not be performed without




                                          11                                     A-0765-14T2
affording    "the       union    .     .    .    an    opportunity       to     negotiate     an

acceptable alternative, one that would not result in job loss

and [a] reduction in union membership."

    Regarding violations of N.J.S.A. 34:13A-5.4(3) and (4), the

hearing examiner concluded Local 3170 proved "by a preponderance

of the evidence [i]n the record that protected conduct was a

substantial       or    motivating         factor       in    the    Board's     decision     to

dissolve the paid fire department."                          The hearing examiner found

Mangeri     and    Shapter,          individually             and    through     Local      3170

president    Grande,      requested,             on   multiple       occasions,     that     the

Board    fill     the    third       firefighter         position       with    a   full-time

career    firefighter       instead             of    using    per    diem     firefighters.

These requests began in 2008 and continued until 2010.

    The     hearing       examiner          found      that     the     Board    acted      with

hostility.        We    quote     at       length      from    pertinent       parts   of    the

hearing     examiner's          findings         setting        forth    the     substantial

credible evidence of retaliation and anti-union animus:

                 It was undisputed by the parties that
            prior to 2008 there was labor peace in Fire
            District [No.] 1.     During that time, the
            parties had a friendly working relationship
            and cooperatively worked together to resolve
            issues as they arose.     Their relationship
            began to deteriorate when Local 3170's
            attorney began writing to the Board and
            pressing the issue of filling the third
            firefighter   position   with  a   full-time
            employee who would be a member of the
            bargaining unit. As early as July 16, 2008,



                                                 12                                    A-0765-14T2
. . . the Board read to the public a letter
it had received the previous day from
counsel to Local 3170 regarding the filling
of the vacant position.   After the meeting,
Chairman DiPierro warned President Grande
that more letters from the Local's attorney
would only aggravate the situation and could
lead to the elimination of the paid staff.

     The day after Shapter attended the
November 19, 2008 Board executive session
where Commissioner LeBrun remarked, "go
ahead and sue us, do what you have to do,"
[Chairman] DiPierro advised Shapter that the
Board was considering getting rid of all of
the paid firefighters.     About two weeks
later on December 5th, DiPierro further
cautioned Shapter that if the union kept
pushing the issue of hiring a third full-
time firefighter, the Board will push "the
union out of the station up to the other end
of town."

     On January 1, 2009, payroll duty was
taken away from Mangeri without explanation.
He was informed of the change via email
instead of personally by a Board liaison as
had been done in the past.

     On January 13, 2009, Local 3170's
attorney apprised the Board that it would be
filing an unfair practice charge if it did
not   cease    using   non-bargaining   unit
employees to perform bargaining unit work.
A month later, on February 19[, 2009],
Chairman DiPierro warned . . . Shapter that
"this is the beginning of the end."

     The Board's hostility and acts of
retaliation intensified and escalated after
Local 3170 filed its unfair practice charge
. . . . Setting a tone, [Chairman] DiPierro
stopped visiting the firehouse as often and
ceased   eating   lunch   with   the   paid
firefighters.




                     13                        A-0765-14T2
     On May 8, 2009, while Mangeri was on
light[-]duty assignment and Shapter was off
from work, the Board operated the day shift
exclusively with volunteer firefighters. It
was the first time since the establishment
of the paid force that the weekday, day
shift was covered by volunteers.    Also, in
May 2009, the Board became less responsive
and more exacting in approving requested
time-off by the firefighters.       Sometime
before May 20, 2009, the Board took away
scheduling duties from Mangeri and Shapter.
They were not given an explanation as to why
the duties were assigned to a secretary and
no one from the Board informed them of the
change. The secretary told them.

     President Grande and . . . Shapter
attended the May 20[, 2009] meeting of the
Board.   During the public portion of the
meeting, Grande asked the Board why no paid
staff was used on May 8[] and why the
scheduling duties were taken away from
Mangeri and Shapter. Two days later, on May
22[, 2009 Chairman] DiPierro told Shapter
. . . "[y]our union and career [staff] are
putting a wall between the [Board]" and
warned him that[] "[t]his is not good for
your future here . . . you know that your
contract is up [o]n December 31, [2009] and
that might be it."      [Chairman] DiPierro
exhibited further hostility toward Local
3170 by rhetorically asking Shapter, "[w]ho
is he to question the Board," referring to
union President Grande.

     On May 28, 2009, the Board expended
resources in defending itself against Local
3170's unfair practice charge by attending
an     exploratory     conference   at    the
[Commission] office in Trenton.      The next
day, Mangeri was informed that he could no
longer     work    light[-]duty   assignments
effective June 1[, 2009] and . . . if he had
any questions he should call the Board
attorney.    Mangeri was given no explanation



                     14                         A-0765-14T2
for that decision and was abruptly pulled
from projects he was working on while on
light duty.   Two weeks later, on June 17[,
2009], the Board rescinded the light[-]duty
policy which was enacted only the year
prior.   Though Local 3170 was included in
the process of developing the policy, it
received no notice from the Board that it
was going to be rescinded.

     Sometime in late June, the secretary to
the Board informed Mangeri and Shapter that
effective July 1, 2009, the Board will
eliminate the fourth firefighter on the day
shift.   No explanation was provided.    The
reasons that gave rise to the Board adding
the fourth firefighter had not changed or
diminished.

     At   the  one   and  only   negotiations
session for a new contract[,] held on
December 29, 2009, as a precondition to
negotiating, Commissioner Costello demanded
that the union justify why the Board should
continue employing paid firefighters.    Even
Chairman DiPierro (who was there) testified
that   Costello's   comment   made   everyone
uncomfortable.   At that session, the Board
did not make any proposals nor did it
respond to the proposals presented by Local
3170.

     The Board did not pay the firefighters
their longevity or inspector's stipend in
January   2010[,]  as   required   under   the
contract and past practice.        The Board
ignored numerous requests for payment made
by Mangeri and Grande, and did not pay the
firefighters until three months after they
had been terminated in June 2010. Also, in
January 2010, the Board added thirteen new
requirements    to  keeping    the    logbooks
following a particularly well-attended Board
meeting in which the public demanded that
the paid firefighters be retained.




                     15                          A-0765-14T2
                . . . .

                The    last    and    ultimate    act   of
           retaliation by the Board was terminating the
           paid firefighters eleven months after their
           union had filed an unfair practice charge
           with    [the     Commission].        [Chairman]
           DiPierro's comments on [E]lection [D]ay
           regarding the firefighters' wage proposal in
           negotiations (citing it as the reason for
           their termination) are revealing.        Though
           they were made after the decision to
           eliminate the firefighters, the remarks
           demonstrate    a    disposition    hostile   to
           participating with unions in the give[-
           ]and[-]take process required by collective
           negotiations.

The hearing examiner also rejected as pretextual the Board's

justification for dissolving the paid full-time fire department

because of "hard economic times" and a "desire[] to pass along

the cost savings to the taxpayers . . . in the form of tax

relief."

                The     Board    provided     insufficient
           evidence [that] . . . the taxpayers of Fire
           District    [No.]   1    were    losing    their
           properties and/or jobs in unprecedented,
           record    numbers.        The    Board    itself
           consistently carried a budget surplus of
           over $1,000,000 per year, which trended
           upwards in the years relevant to this case
           (2008-2010).       The     Board's   accountant
           admitted . . . the Board was never in
           financial distress. There were no "times of
           severe   economic   hardship    and    distress"
           established on the record.

                The taxpaying[-]public's sentiment to
           keep a daytime paid force was clear to the
           Board.   Those taxpayers who spoke at the
           January 20, 2010 Board meeting made it



                                 16                           A-0765-14T2
clear.   If the Board had any doubt about
what the taxpayers of District [No.] 1
desired after the meeting because those who
spoke   were   not  representative    of the
taxpayers at large, that doubt was removed
when the 2010 budget was approved by the
voters on February 17, 2010.        The 2010
budget included money to pay the full-time
and per diem firefighters for another year.
It is specious for the Board to claim that
economic hardship drove its decision.

     If economics were of such a concern,
one must wonder why the Board decided to
terminate the firefighters only a few days
before it would know whether or not the
budget passed and therefore know whether or
not it had the money to continue to retain
them.   In a similar vein, once the Board
knew the budget passed, there was no doubt
what the citizenry desired or what District
[No. 1] could afford, yet the Board did not
rescind   the  resolution  terminating  the
firefighters.

     The    Board's   proffered    motive  of
reducing taxes is equally unbelievable.
Firstly, the Board knew there would be no
tax relief in 2010 because the tax rate for
that year was already set based upon a
budget that included compensation for the
paid firefighters.    Secondly, it offered to
pay Fire District [No.] 3 substantially the
same amount of money for fire protection in
2010 as the cost of retaining its own paid
force.    Thirdly, the Board in fact spent
most of the savings derived from terminating
the paid firefighters on a new vehicle for
the Fire Chief and radios.      The Board did
not act as though it was trying to pass the
savings onto the taxpayers of the fire
district.    Its behavior does not support a
finding that reducing taxes was a genuine
motive behind eliminating the paid fire
force.




                     17                         A-0765-14T2
     I also find the Board's reasons to be
pretextual because it never once mentioned
the possibility of dissolving the paid
department because of financial concerns to
Grande, Mangeri[,] or Shapter.   The parties
communicated   on   a   number   of   issues
throughout 2009.   The subject did not even
come up as late as December 29, 2009[,] when
the parties had a contract negotiations
session which lasted about an hour and a
half.

     Neither Local 3170, Mangeri[,] nor
Shapter were given any notice of the Board's
decision to terminate them.   The first that
they learned that they would be no longer
employed because of financial reasons was
the   public   reading   of  the   resolution
terminating them.    The abruptness and lack
of     transparency     surrounding     their
termination erodes the credibility of the
Board's proffered reasons.

     Even the Board's treatment of Mangeri
and   Shapter    after    it   terminated    them
illustrates that the decision was predicated
upon hostility and ill-will rather than
unbiased business considerations.          During
the two weeks Mangeri and Shapter were still
working   at   the   firehouse     before   their
termination      became      effective,      only
Commissioner Perry spoke to them.         Mangeri
and Shapter were not treated by the Board as
employees customarily . . . who are severed
due to economic reasons as opposed to
performance issues.     They were not given an
exit interview or advised of their post-
employment    [Consolidated     Omnibus    Budget
Reconciliation Act] rights, nor were they
informed    on    where     to    return    keys,
uniforms[,] and equipment.




                       18                           A-0765-14T2
    As a result of the overwhelming evidence establishing the

Board's violation of the Act, the hearing examiner ordered the

Board to post a notice, which provided in pertinent part:

                 WE WILL offer to reinstate Firefighters
            Michael Mangeri and David Shapter who were
            terminated effective March 5, 2010, with
            substantially the same hours of work and
            employment responsibilities as they had
            immediately prior to their termination.

                 WE WILL make the terminated employees
            who accept offers of reinstatement whole for
            all salary and benefits due from March 5,
            2010 to the present, less mitigation, with
            interest at the rate set by Court rules.

                 WE   WILL  in   the  event   the  Board
            determines to use at least three (3)
            firefighters on the weekday, day shift,
            negotiate in good faith with Local 3170 over
            the filling of the third paid firefighter
            position.

    The Board appealed to PERC contending the hearing examiner

erred by (1) determining that it terminated paid firefighters in

retaliation      for   charges     brought    by   Local     3170,    and    (2)

concluding that its proffered reason, i.e., to cut costs, was

pretextual.

    On September 18, 2014, PERC adopted the hearing examiner's

findings of fact concluding that the Board violated N.J.S.A.

34:13A-5.4(1), (3), (4), and (5).              PERC rejected the Board's

argument    that   the   hearing      examiner's   finding     of    anti-union

animus     was   unsupported     by   the    facts,   noting    the    hearing




                                       19                              A-0765-14T2
examiner's        conclusion         was        largely    "based        upon    credibility

determinations of the witnesses, [which] include[d] both direct

and circumstantial evidence of hostility to protected activity."

PERC    also      rejected         the     Board's       financial-hardship            defense,

agreeing     with      the    hearing       examiner's          conclusion      that     it    was

pretextual     "as      the    Fire       District,       based    on    the     Board's       own

witness and accountant, had never been in financial distress."

       In   addition      to    the       mandated       posting,       PERC    required       the

Board   to     take     the     following          remedial       steps:        "[o]ffer        to

reinstate"     Mangeri         and       Shapter      "with     substantially          the    same

hours   of     work     and     employment            responsibilities          as   they     had

immediately       prior       to     their       termination";          make    Mangeri       and

Shapter whole, if they accept the offers, "for all salary and

benefits due from March 5, 2010 to the present, less mitigation,

with interest at the rate set by Court rules"; and negotiate

with Local 3170 in good faith for the placement of a third paid

firefighter if "the Board determines to use at least three . . .

firefighters on the weekday, day shift[.]"

       On   appeal,      the       Board     argues       (1)    PERC    and     the    hearing

examiner     erred      by     rejecting         as    pretextual       its     cost    savings

defense     and     concluding           that    the     Local    3170     charges      were     a

substantial       or     motivating             factor    in     terminating         the      paid

firefighters; (2) PERC erroneously substituted its judgment for




                                                 20                                     A-0765-14T2
that    of   the    Board;         and   (3)    PERC        overstepped         its    remedial

authority, implying at oral argument before us that the Board

should not be required to indefinitely employ the reinstated

employees.

                                               II.

       The scope of our review of PERC's interpretation of the

Act, the statute it is charged with enforcing, is limited.                                   "In

the    absence      of        constitutional          concerns       or     countervailing

expressions        of    legislative       intent,          we    apply     a    deferential

standard of review to determinations made by PERC."                              Jersey City

Police    Officers           Benevolent    Ass'n,       supra,      154     N.J.       at   567.

PERC's determination must be upheld unless the party appealing

it shows that it is clearly arbitrary and capricious.                                   Id. at

568.     As to PERC's findings of fact, our review is similarly

circumscribed; so long as there is sufficient credible evidence

to    support   its      conclusions,          we    must    uphold       PERC's      findings.

Twp. of Bridgewater, supra, 95 N.J. at 245-46.                             Here, the Board

has not shown that PERC's decision is arbitrary and capricious.

       We begin by addressing the Board's contention that PERC and

the hearing examiner erred by rejecting as pretextual its cost

savings defense and concluding that the Local 3170 charges were

a    substantial        or    motivating       factor       in    terminating         the   paid

firefighters.                The   Board   primarily             argues     that       Chairman




                                               21                                      A-0765-14T2
DiPierro's anti-union animus was not shared by the rest of the

Board members, and that DiPierro acted on his own behalf, rather

than on behalf of the Board.

       Pursuant to the Act, it is "unlawful [to] discharge or

otherwise [take an] adverse public employer action against a

worker    because   of   his    or    her   union    activity."         Twp.   of

Bridgewater,   supra,    95    N.J.   at    237   (citing    N.J.S.A.    34:13A-

5.4(a)(1) and (3)).       "Public employers still retain the right,

however, to discharge a worker for a legitimate business reason,

unrelated to the employee's union activities."               Ibid.

       Our Supreme Court has explained that under the Act, there

are two types of cases.          First, there are "pretext" cases in

which "an employer fires an employee for having engaged in union

activities, with no other basis for the discharge[.]"                    Id. at

241.     In such cases, it is clear from the evidence "that the

asserted justification is a sham, or was not in fact relied

upon[,]" and therefore, "[s]ince no legitimate business reason

exists, there is in fact no dual motive."                   Ibid.    In pretext

cases, the employer's affirmative defense of legitimate business

justification is deemed to be "wholly without merit."                    Id. at

244 (citation and internal quotation marks omitted).

       The second kind of case is dual motive.                 In Township of

Bridgewater, the Court set forth the framework for analyzing




                                       22                               A-0765-14T2
dual motive retaliation cases.         The Court explained that when

dual motives are alleged,

           the employee must make a prima facie showing
           sufficient to support the inference that the
           protected union conduct was a motivating
           factor or a substantial factor in the
           employer's decision. Mere presence of anti-
           union animus is not enough.      The employee
           must establish that the anti-union animus
           was a motivating force or a substantial
           reason for the employer's action. Once that
           prima facie case is established, however,
           the burden shifts to the employer to
           demonstrate by a preponderance of evidence
           that the same action would have taken place
           even in the absence of the protected
           activity.   This shifting of proof does not
           relieve the charging party of proving the
           elements   of   the   violation   but  merely
           requires    the   employer    to   prove   an
           affirmative defense.

           [Id. at 242 (citations omitted).]

    While often a fine line, the distinction between pretext

cases and dual motive "cases rests upon the differing weight

that is attributed to the employer's explanation when examining

the motivations behind a discharge."        Id. at 244 (citation and

internal   quotation   marks   omitted).      Where   an   "affirmative

defense has at least some merit, a dual motive may exist and the

issue becomes one of the sufficiency of proof necessary for the




                                  23                           A-0765-14T2
employer's       affirmative       defense       to    be     sustained."2           Ibid.

(citation and internal quotation marks omitted).

       Here, the hearing examiner determined that this was a dual

motive    case    that    warranted     application           of      the   Township     of

Bridgewater framework.           The Board concedes that the Township of

Bridgewater framework applies, but argues that PERC erred in

applying the test to the facts of this case.                       We see no merit to

that contention and conclude that there was no error in the

hearing examiner's findings of fact and conclusions of law.

       A substantial inference of anti-union animus pervaded Board

activity during the relevant timeframes.                     DiPierro's disparaging

comments were made in his capacity as Chairman of the Board.                              He

told    Grande,    that     "the   Board     .    .    .    was       looking   into    the

possibility       of    eliminating     the       career          staff."         DiPierro

reiterated a similar threat to Shapter, telling him "if the

union    kept     pushing    the    issue    of       hiring      a    third    full-time

firefighter,      the    Board     w[ould]    push         'the    union    out    of   the


2
     We note that this matter could have been analyzed as a
pretext case, given the Board's baseless cost savings defense
and strong anti-union animus. However, because the parties have
agreed that the dual motive framework, set forth in Township of
Bridgewater, applies, and because we reach the same result under
either approach, we analyze the issues under the dual motive
rubric, as did the hearing examiner and PERC.       Our opinion,
however, should not be construed as agreeing or disagreeing with
the threshold determination that this is a dual motive case.




                                        24                                        A-0765-14T2
station up to the other end of town.'"                  The Board acted without

notice    or    input    from    Local     3170,    repealed        the    light[-]duty

policy, and stripped Mangeri from the administrative duties he

had performed since 2004.                The approval of requested time-off

and    longevity       payouts    were     also    delayed    with        little     to   no

explanation by the Board.

       Moreover, the Board has not met its "burden to demonstrate

that the same action would have taken place even in the absence

of the protected conduct."                Comite Organizador de Trabajadores

Agricolas (COTA) v. Molinelli, 114 N.J. 87, 101 (1989) (citation

and    internal    quotation       marks    omitted).         The    Board    suggests,

DiPierro's comments aside, three Board members sought to pursue

tax savings by using volunteer firefighters in District No. 1.

We     reject    the     Board's     contention        that    the        other     voting

commissioners did not share DiPierro's anti-union animus when

they    terminated      Mangeri     and    Shapter.3      There       is    substantial

credible evidence in the record supporting the conclusion that

the Board's proffered business reason for terminating the full-




3
     In the discrimination context, applying a similar burden-
shifting framework, we have held that "discriminatory comments
made by one with input into the decision-making process are not
stray remarks." Grasso v. W. N.Y. Bd. of Educ., 364 N.J. Super.
109, 118 (App. Div. 2003) (citing Abramson v. William Patterson
Coll. of N.J., 260 F.3d 265, 286 (3d Cir. 2001)).




                                           25                                      A-0765-14T2
time paid firefighters was pretextual.   The hearing examiner

stated in pertinent part that

         [a]ccording to the Board's own witness and
         accountant, . . . Fire District [No.] 1 has
         never been in financial distress.        The
         surplus for budget year 2008 was $1,070,960.
         The surplus as of December 31, 2009 was
         $1,405,781, up almost $335,000. The total
         assessed property valuation in District
         [No.] 1 went up about $18,000,000 from 2008
         to 2009 and increased another $3,000,000
         from 2009 to 2010.    The proposed fire tax
         rate in District [No.] 1 for 2010 was $.139,
         down from $.16 from the preceding year
         (2009).   Among the three Fire Districts in
         Monroe    Township,    District   [No.]    1
         consistently had the lowest fire tax rate
         before the creation of, during[,] and after
         the elimination of the part[-]paid fire
         department.

              The 2010 budget approved by the voters
         included $210,000 for salary and wages for
         the two career firefighters and two per
         diems.   When factoring in the money also
         budgeted for benefits and considering that
         some of the money was spent for a small
         portion of the year, there was still over
         $200,000 in savings that could be used to
         reduce taxes in future budget years.

              The following budget year, 2011, the
         Board purchased a new vehicle for the Fire
         Chief costing $70,000 and new radios for
         $90,000.    It also purchased a new brush
         truck for $140,000 with voter approval.
         Even with those purchases, the Board was
         able to reduce the tax rate by $.03 for 2011
         by using its reserves which had been
         increased    by  the    money   saved   from
         eliminating the paid firefighters.    If the
         Board had[ not] made the purchases, it could
         have passed on even greater tax savings to




                                26                      A-0765-14T2
                its residents by using that money to further
                reduce the tax rate.

      Here, the record does not support the Board's argument that

serious economic considerations existed at the time the Board

dissolved its full-time paid firefighting staff.                                    Our Supreme

Court has explained that "once a discharged employee makes out a

prima facie case of anti-union animus, the employer has the

burden of linking the timing of the discharges closely with

economic decline."            Id. at 102.           District No. 1 operated under a

large surplus during the years leading up to 2010, and earmarked

money      in    its     2010    budget        specifically          for       Mangeri's         and

Shapter's        salaries.           Once       the     career        firefighters             were

terminated,        the       Board   exhibited          no        commitment          to    fiscal

responsibility, purchasing expensive radios and a new $70,000

vehicle for the Fire Chief.                 Further, the Board did not replace

its   career      firefighters          with    volunteers          for       2010,    its     main

contention for saving taxpayer money.                             Rather, it contracted

with District No. 3 to provide its weekday, day fire services

for   an    equivalent          amount    earmarked          in    the     2010       budget      to

compensate the full-time paid staff.

      Finally,         the    Board's    reliance       on    Borough          of     Keyport     v.

International Union of Operating Engineers, Local 68, 222 N.J.

314     (2015)     is        misplaced.         In      Borough          of     Keyport,         the

municipalities provided detailed financial information evincing



                                               27                                          A-0765-14T2
a    financial      crisis.        Id.    at      320-26.        For   instance,       in    one

municipality there existed a surplus of only $6,000 and the

municipality         "faced      increased        healthcare,      pension,      and    labor

costs    without      an       increase      in     tax   revenues."        Id.    at       321.

District      No.    1,    however,       maintained        a    surplus   of    well       over

$1,000,000 in 2008, which increased by approximately $350,000

the following year.              Property values in the Township also rose

during the same timeframe.                   Further, each of the municipalities

in Borough of Keyport submitted layoff plans to PERC for its

approval.      Id. at 321, 324, 326.                 Here, the Board did not.

       There    was    no      credible      evidence       of   anti-union       animus     in

Borough of Keyport.               The issue, as addressed by the Supreme

Court,     focused        on     whether       the     parties     were    obligated          to

negotiate the tangible employment decisions made prior to their

implementation.           Here, the Board does not challenge that portion

of   PERC's    decision.           As    the      Supreme    Court     pointed     out,      "an

artificial 'fiscal crisis' cannot outweigh important employee

work and welfare interests."                 Id. at 346.

                                               III.

       Next, the Board maintains that it alone has the authority

to    establish      and       regulate      fire     districts,       including    whether

services       are     provided         by     paid,      part-paid,       or     volunteer

firefighters.         Contrary to its contention, PERC did not usurp or




                                                28                                  A-0765-14T2
otherwise supplant the Board's statutorily prescribed authority

to regulate District No. 1's fire department.

    As PERC properly noted, many of the "cases cited by the

Board . . . pre-date the Act and do not involve improper or

illegal motives for personnel actions."           The Board misconstrues

two fundamentally different issues.            The Board is correct that

under N.J.S.A. 40A:14-81.1(a),

            [t]he commissioners of any fire district
            may, by resolution, establish paid positions
            within the fire department, or for the fire
            district,   as   such   position   shall  be
            determined   by  the   commissioners  to  be
            required for the purposes of the fire
            district.   The   commissioners   shall,  by
            resolution, appoint persons to, determine
            the terms of, fix the compensation for, and
            prescribe the powers, functions and duties
            of all paid positions so established.

Moreover, under N.J.S.A. 40A:14-70.1(b), "[t]he board of fire

commissioners of a fire district not having a paid or part-paid

fire department and force may contract with a volunteer fire

company or companies for the purpose of extinguishing fires,

upon those terms and conditions as shall be deemed proper."

However,    recognizing   that   the    fire    commissioners   have   such

power, it does not follow that they are thereby granted the

ability to engage in unlawful retaliation to protected union

activity.




                                   29                             A-0765-14T2
       Empowered by the Legislature, PERC is explicitly authorized

to regulate the tangible employment decisions made by a public

employer.         See   N.J.S.A.     34:13A-5.2    (granting      PERC    remedial

authority to "make policy and establish rules and regulations

concerning    employer-employee         relations       in    public   employment

relating     to    dispute     settlement,      grievance       procedures      and

administration including enforcement of statutory provisions").

Nothing in PERC's findings or conclusions prevented the Board

from    lawfully    regulating       District     No.   1's    fire    department,

including how it chooses to provide fire services and whether or

not its firefighters should be compensated.                     Simply put, the

Board's ability to govern the structure of the fire district and

make personnel decisions does not, in and of itself, insulate

the Board from liability or allow it to act in a retaliatory and

unlawful manner.          PERC acting under its statutory authority to

enforce the Act is not a usurpation of the Board's authority.

                                        IV.

       We reject the Board's final challenge that PERC abused its

discretion by ordering the Board to take affirmative steps to

offer   Mangeri     and    Shapter   reinstatement      as    firefighters    with

back pay and benefits and, in the event the Board determines to

use at least three firefighters, to negotiate in good faith with

Local 3170.




                                        30                                A-0765-14T2
       Contrary     to    the    Board's     contention,      the    remedy    of

reinstating employees wrongfully discharged under the Act has

been upheld under PERC's broad remedial authority.                  See Galloway

Twp. Bd. of Educ. v. Galloway Twp. Ass'n of Ed. Sec'ys, 78 N.J.

1 (1978).      In Galloway Township, the Supreme Court held that the

authority to order reinstatement and back pay to an aggrieved

claimant      "is   necessarily    subsumed    within   the    broad    remedial

authority the Legislature has entrusted to PERC."                   Id. at 9-10;

see also Maywood Bd. of Ed. v. Maywood Ed. Ass'n, 168 N.J.

Super. 45, 63 (App. Div.), certif. denied, 81 N.J. 292 (1979).

       The Legislature has empowered PERC with "broad authority

and    wide    discretion"      based   on   the   agency's    expertise      and

knowledge in this "highly specialized area of public life."                     In

re Hunterdon Cnty. Bd. of Chosen Freeholders, 116 N.J. 322, 328

(1989).       We conclude there was no abuse of that authority as to

the remedial remedy imposed by PERC.               Certainly, its decision

does   not     preclude   the   Board   from   taking   any    future    action,

including termination, for legitimate, non-retaliatory reasons.

       Affirmed.




                                        31                              A-0765-14T2